Title: To George Washington from Daniel Morgan, 3 April 1786
From: Morgan, Daniel
To: Washington, George



Dear sir
Frederick county 3d april 1786

Before I recd your accompt against Colo. Kennedy I had paid him all that I was to give him for the house lotts &c. that I bought of him and chiefly in orders accepted—I was desirous to get the money for you It being the first time I ever had it in my power to serve you in a domestick line—his circumstances (I knew) did enable him to pay without a suite of them by the time the suite was determin’d—I therefore thought it most advisable to try to get so much in my hand and detain it—for which reason I did not show him the acompg nor let him or any other person know I had it—but a bad woman which he kept for a house keeper made such a Deep stroke at him that frustrated all my designs & left the old man poor indeed, he has an estate in Scotland worth about £500 Sterling which he has been offering for sail which was my reason for not returning you the accompt as thinking the accompt could be of no service to you without the money—I recd a line from Mr Muse the other day respecting the Matter and shall give him the accompt and order at our court—but will still keep a look out, and if I can see a chance of securing the money I will give Mr Muse Notice as I understand he dose your business in this quarter—I am happy to understand that an easy passage is discovered for the water to [be] taken round the G. fall of patomack, I wish you great success in that Interprize, Never the less I had great faith in you judgment I do candidly tell you, I was fearfull of its not being effected Never the less if my expences in building had Not exceeded my Resources I would have taken two or three shares I wish you success in every undertaking and shall ⟨be⟩ allways happy to serve you in every thing in my power. I have the Honor to be your most obedt Hble servt

Danl Morgan

